Case 2:19-cv-00686-SMH-KK Document 56 Filed 03/25/21 Page 1 of 1 PageID #: 745




                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


 ANDREW PAUL MADRID                                CIVIL ACTION NO.: 19-686

 VERSUS                                            JUDGE S. MAURICE HICKS, JR.

 LINDSEY MICHELLE FONTENOT,                        MAGISTRATE JUDGE KAY
 ET AL
                                         JUDGMENT

         For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, noting the objections (Record Document 50) thereto, and

 after an independent review of the record, having determined that the findings and

 recommendation of the Magistrate Judge are correct under the applicable law and

 deferring to the opportunity of the Magistrate Judge to judge the credibility of the

 witnesses;

         IT IS ORDERED that Mr. Madrid’s complaint is DISMISSED WITH PREJUDICE.

         The Clerk of Court is instructed to close this case.

         THUS DONE AND SIGNED, at Shreveport, Louisiana, this the 25th day of March

 2021.
